Title: To Thomas Jefferson from Edward Barnwell, 26 July 1807
From: Barnwell, Edward
To: Jefferson, Thomas


                        
                            Sir.
                            Beaufort, South Carolina, St Helena pointJuly 26th. 1807.
                        
                        I have the honor to enclose the resolutions, passed by the inhabitants of St. Helena parish, on the 21st.
                            instant, and which, I was directed as chairman of the meeting, to forward to the executive department of the United
                            States.
                        I was directed at the same time, to represent to the government, the totally unprotected and defenceless
                            state of our Town, Islands and Harbour— It has been generally and I believe accurately stated, that the united States
                            possess south of the Chesapeake, no other port affording such deep water and forming such a capacious and secure harbour
                            for vessels of war, as PortRoyal Inlet. Among those who are acquainted with it, the opinion is universal, that whenever
                            the United States engage in war, this Inlet will become a naval station, either for ourselves or our Enemies—
                        As we have understood, that an accurate Survey of the waters in this vicinity, has been made by the
                            direction and for the use of the general government, it is unnecessary for me to enter into detail, it will be sufficient
                            to remark, that the principal division of the Inlet called broad-River is too wide to be defended by batteries, but on the
                            other hand, it is so much exposed to eastwardly winds, as to be rendered a very insecure station in stormy weather, while
                            the branch which leads up to this town (called PortRoyal river) forms a secure and sheltered retreat to vessels of every
                            description and admits of an easy and effectual defence, for this purpose the Legislature of this State ceded in December
                            1805 to the united States, an Island of marsh near the mouth of PortRoyal-river (called mustard Island) and seven acres
                            of land on the opposite shore of St. Helena Island, on the condition that they should be fortified, within three years
                            from the date of the cession. It is indeed probable that if the Island of marsh was well fortified and supported by some
                            Gun-boats and assisted by a few pieces of heavy field artillery to be employed by the Militia of the surrounding Islands,
                            no hostile Vessel would find it convenient if practicable to remain within the Inlet, untill this, could be affected the
                            presence of a few Gun-boats, with our own aid and exertions secure us perhaps from insult or conflagration.
                        I feel myself authorised to assure you that if the government should deem it expedient to make any efforts for
                            the defence and protection of this harbour you might rely on the cordial assistance and cooperation of the Inhabitants of
                            this Parish. I am with due respect Your Most Obt.
                        
                            Edward Barnwell Senr
                     
                            Chairman of the Committee
                            Beaufort South Carolina
                        
                        
                            NB, I may be permitted to remark that the town of Beaufort consists of upwards of one hundred dwelling
                                houses, and travellers, who have seen it generally acknowledged that in proportion to the number of buildings it
                                contains it is the best built town they ever saw—
                        
                    